Dewet, J.
It is objected to the right of the plaintiff to recover in this action, that no sufficient possession of the property attached was taken and retained by the officer to authorize him to hold the same as under an attachment in the common form ; and that an attachment under the Rev. Sts. c-. 90, § 33, would be wholly ineffectual, as the case does not fall within its provisions. Before the enacting of the statute just cited, the law re ■ qiiired, that in order to perfect and continue an attachment of personal property, the officer should take and retain the possession and control of the same. Great practical difficulties often arose as to the kind of possession and custody necessary to satisfy the requirements of the law; and cases have from time to time occurred, where from the utter impracticability, or very great inconvenience and expense attendant upon an actual removal, only such acts of notoriety as to the attachment and custody, as the state of the case would reasonably demand, have been required to secure a lien by attachment. Ashmun v. Williams, 8 Pick. 402. Hemmenway v. Wheeler, 14 Pick. 408.
To obviate the difficulties which have been suggested, and to *39provide a more perfect system as to the kind of notice to he given in such cases, as well as to enlarge the application of this modification of the law of attachment, the Rev. Sts. c. 90, § 33, have provided, that “ when an attachment is made of any ai tides of personal estate, which by reason of their bulk, or other cause, cannot be immediately removed, a copy of the writ and the return of the attachment may, at any time within three days thereafter, be deposited in the office of the clerk of the town in which it is made, and such attachment shall be equally valid and effectual, as if the articles had been retained in the possession and custody of the officer.” The language of this section is broad and extensive, embracing by its very terms all articles of personal property “ which cannot be immediately removed ” ; and we can have no doubt, but that in the present case the situation and kind of property attached will authorize the adoption of the mode prescribed by this statute, as the proper mode of making this attachment. Nor do we perceive any objection to the validity of the attachment, arising from the generality of the description of the property in the officer’s return, taking into consideration the nature of the property attached, and the entire recital found in the return.
It was further contended that as the debtor had but a moiety of the property in the chattels attached, the defendant was justified, under the circumstances disclosed in the defence and stated in the bill of exceptions, in taking and removing that portion of the articles attached, which is the subject of the present action But the court ruled, and as it seems to us very properly, that those facts constituted no defence to the action. An officer, who attaches the interest of one part owner in chattels, is authorized, as against the other part owners, to take possession of the chattels and retain it, (unless security be given as hereafter mentioned,) during the pendency of the attachment, although on the levy of the execution he sells only the share or interest of the judgment debtor, and the purchaser acquires no other right than that of part owner. Melville v. Brown, 15 Mass. 82. Heydon v. Heydon, 1 Salk. 392. Practical inconveniences occasionally result from the exercise of this right of attachment and taking the exclusive possession *40of property held by tenants in common, in an action against a part owner, but they are incident to this species of title to property. These evils are, to a great extent, obviated by the Rev. Sts. c. 90, §§ 73, 74, requiring the officer, in such cases, to deliver the property to the other part owner upon his request, and upon his giving to the officer sufficient bonds to restore the same, or pay the appraised value thereof, or to satisfy any judgment that may be recovered in the suit on which said property is attached. This provision is made for the benefit of the other part owner, and if he neglects to avail himself thereof, the property must remain in the possession and custody of the officer.
It is then insisted, that the partition of the common property, which was made by the defendant, after notice to the creditor and the officer, was a severance thereof, and would justify the defendant in removing a specific part of it, leaving an equal quantity as the share of the debtor, upon which the execution might be levied. This proposition for partition seems to be a very reasonable one, and one which all parties might well have assented to ; but the creditor was not compellable by law to adopt this course. He had the right to seize, and sell on his execution, the undivided share of the debtor in the whole property, and was not legally bound by any such partition of the common property as was here made.
The removal from the possession of the officer of any part of the property attached, though less than what would have been his share on a partition, will subject the party thus taking it to an action by the officer. Nor is it any objection to the recovery in this action, that the officer may have sold on the execution the moiety of this defendant in the property not removed. If that sale was wrongful, the defendant has his remedy against the officer.
We do not perceive any sufficient grounds for sustaining the exceptions taken to the opinion of the court of common pleas, on the questions arising in this case.

Exceptions overruled and judgmen affirmed.